Citation Nr: 0908763	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as atrial fibrillation, including as due to 
exposure to ionizing radiation in service.

2.  Entitlement to service connection for skin cancer, 
including as due to exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954 
and from September 1954 to July 1973.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to service connection for skin 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records do not include any diagnosis or 
treatment for a heart disorder.

2.  Private medical records reflect that a heart disorder, 
identified as atrial fibrillation, was first shown in 2001.

3.  Service records fail to document the Veteran's exposure 
to ionizing radiation.


CONCLUSION OF LAW

A heart disorder, diagnosed as atrial fibrillation, was not 
incurred or aggravated in active military service; and the 
service incurrence of the claimed heart disorder may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letters 
dated in March 2002 and September 2003, the RO satisfied VA's 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
has not been frustrated.  The numerous written communications 
from the Veteran clearly reflect his understanding of the 
evidence required to support his claim, to include evidence 
to substantiate his claimed exposure to ionizing radiation.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 21 
Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for a heart disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the Veteran 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  His service treatment and personnel records were 
obtained and he has been afforded a VA examination in 
connection with his claim.  The RO also contacted the Defense 
Threat Reduction Agency, Director of VA Compensation and 
Pension Service, as well as the Chief, Radiation Protection 
Division of the United States Air Force Radioisotope 
Committee Secretariat (which queried the United States Air 
Force Master Radiation Exposure Registry (MRER) and the Air 
Force Safety Center (AFSC), and was informed they had no 
records demonstrating the Veteran was exposed to ionizing 
radiation in service and, based on his duties as a personnel 
specialist, he would not have been exposed to ionizing 
radiation as part of his duties.  Accordingly, as the 
evidence does not demonstrate he was exposed to ionizing 
radiation in service, a dosage estimate has not been 
obtained.  

The Board observe that the February 2009 Informal Hearing 
Presentation includes the contention that the November 2003 
VA examination is inadequate because it was performed by a 
nurse practitioner rather than a medical doctor.  However, 
the Board notes that in Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007), the Court held that it has never required that 
medical examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions.  Thus, the nurse practitioner who conducted the 
November 2003 VA examination completed medical education and 
training and meets the requirement of section 3.159(a)(1) as 
one competent to provide diagnoses, statements, or opinions.  
Moreover, the November 2003 VA examiner reviewed the 
Veteran's claims file and provided competent medical 
evidence, as described in detail below, and as such, the 
Board concludes that the examination report and the opinion 
of the examiner is adequate for rating purposes.

As such, the Board finds that there is no further action to 
be undertaken to comply with the duties to notify and assist 
and the Veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

The Veteran contends that his heart disorder is related to 
his period of active duty service, including ionizing 
radiation exposure.  In numerous written communications, to 
include a January 2004 Radiation Exposure Questionnaire, the 
Veteran recalled that his ionizing radiation exposure 
occurred during the period of 1961 to 1963 when he performed 
clean up duties as a member of the CBR (Chemical/Biological 
Radioactive) Warfare Team.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease (including hypertension and 
organic heart disease) disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records reflect that the 
Veteran underwent electrocardiographic (EKG) testing; 
however, these records are negative for a diagnosis of a 
heart disorder of any kind.

After separation from military service, a May 2001 private 
treatment report notes that the Veteran was seen by O.D.M, 
M.D., for the first time on the previous day and EKG 
documented atrial fibrillation with a rapid ventricular 
response.  Thus, a cardiology consultation was requested.  
This treatment report also notes that the Veteran denied any 
known past history of irregular heart rhythm and he was not 
aware of his heart being irregular at the present time.  He 
also recalled that, several years ago, he was told he had an 
abnormal EKG but a repeat EKG was normal.  The impression 
included atrial fibrillation, probably duration one year.  
Similarly, an August 2001 Discharge Summary notes a discharge 
diagnosis of atrial fibrillation, probably recent onset (two 
months prior to admission).  

Presumptive service connection for a disability based upon 
exposure to radiation can be awarded on two different legal 
bases.  First, the evidence must demonstrate the veteran 
participated in a radiation-risk activity and developed one 
of the diseases listed in 38 C.F.R. § 3.309(d) or, second, 
the evidence must demonstrate that the veteran was exposed to 
ionizing radiation in service, and then developed a 
radiogenic disease as set out in 38 C.F.R. § 3.311.

In this case, the Veteran does not meet the criteria for 
participation in a radiation-risk activity.  He has not 
asserted and the evidence does not indicate that he 
participated in onsite testing involving atmospheric testing 
of a nuclear device, was involved in the occupation of 
Hiroshima or Nagasaki, was interned as a prisoner of war in 
Hiroshima or Nagasaki, or served in 1992 on the grounds of a 
gaseous diffusion plant in Paducah, Kentucky, or the K25 area 
of Oak Ridge, Tennessee.  Moreover, it is noted that a heart 
disorder is not are among the diseases subject to presumptive 
service connection due to radiation exposure.  See 
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).  As the 
Veteran did not participate in a radiation-risk activity as 
defined by the regulations and as a heart disorder is not 
among the diseases subject to presumptive service connection 
due to radiation exposure, presumptive service connection for 
a heart disorder is not warranted based on application of 
38 C.F.R. § 3.309.

As to whether the Veteran was otherwise exposed to ionizing 
radiation in service, distinct from radiation risk activity 
as defined in 38 C.F.R. § 3.309, the Veteran's contention in 
connection with his service connection claim reflects that he 
was exposed to radiation because he was assigned to clean up 
as a member of the CBR Warfare Team at Manzano Air Base, New 
Mexico.  However, his service personnel records do not 
reflect he was a weapons handler.  His occupational specialty 
was personnel technician.  There is no listing of any special 
training in handling nuclear weapons noted.  His service 
medical records likewise do not include any documentation of 
exposure to ionizing radiation in service.  Indeed, on an 
April 1966 Report of Medical History, the Veteran checked 
"no" to the question "Have you ever worked with 
radioactive substance?"

In this regard, it is noted that the service personnel 
records include a Report of Exposure to Ionizing Radiation 
which reflects an August 15, 1956, notation of a DT-60 
reading of 10 r (rem).  However, a June 2006 explanation from 
the VA Director, Compensation and Pension Service, explains 
that the exposure information cited is not correct and that 
the column on the on the Record of Exposure to Ionizing 
Radiation report in which the 10 rem is contained represents 
the base line reading for the DT-60, a personnel dosimetry 
(radiation measuring device), at the time it was issued on 
August 15, 1956.  The Director further explains that, if this 
sheet had reported radiation exposure for the Veteran, it 
would have contained entries in the columns titled Dose and 
Accumulated Total Dose.  

In addition, a December 2006 Memorandum for Department of 
Veterans Affairs Jackson MS notes the records of DT-60 
dosimeter and explains that these badges were commonly 
distributed to Air Force personnel during the 1950s and 1960s 
for medical readiness purposes in the event of a nuclear 
attack.  The Memorandum states that the reading indicated on 
the form was the initial or baseline reading of the dosimeter 
and, in the event of an actual high dose exposure, the badge 
would be read a second time and the difference between the 
values would be used to assess the individual dose.  The 
memorandum also notes that the dosimeter had a very high 
detection threshold, and typically was not used to monitor 
occupational exposures.  

A June 2007 follow-up to the December 2006 response notes 
that the Air Force Safety Center (AFSC) queried the National 
Personnel Records Center and, based on his records and his 
duties as a personnel specialist, the Veteran would not have 
been exposed to ionizing radiation as part of his duties.  
Therefore, the AFSC made no dose recommendation for the 
Veteran.  

Accordingly, the Board concludes that requests were made for 
"any available records" concerning the Veteran's exposure 
to radiation, as required by 38 C.F.R. § 3.311(a)(2)(iii).

The only evidence of record which indicates the Veteran was 
exposed to radiation in service are the statements of the 
Veteran; however, more contemporaneous records (the April 
1966 Report of Medical History) reflect the Veteran's denial 
of exposure to radioactive substances.  

Upon consideration of the foregoing, the Board concludes that 
there is no credible evidence which demonstrates the Veteran 
was exposed to ionizing radiation in service.

In Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997) the 
United Stated Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a preliminary assessment of 
exposure to radiation is required before the claim will "be 
referred ... for further consideration."  A heart disorder 
is not considered a "radiogenic disease," under 38 C.F.R. 
§ 3.311(b) and there is no evidence to warrant "further 
consideration," as it has not been established that the 
Veteran was exposed to radiation.  The claim has not passed 
the initial threshold requirement of establishing exposure to 
radiation under subsection (a).  For that reason, referral is 
not appropriate.

Finally, it is noted that, even if the Veteran had confirmed 
radiation exposure in-service, the November 2003 report of VA 
examination reflects review of the Veteran's claims file and 
includes the opinion that it is not at least as likely as not 
that his atrial fibrillation is secondary to his claimed 
radiation exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

In this regard, the medical evidence of record does not 
relate the Veteran's heart disorder to military service.  The 
Veteran's service treatment records are negative for a 
diagnosis of a heart disorder.  While the Veteran has a 
current diagnosis of a heart disorder (atrial fibrillation), 
the medical evidence shows that it was not diagnosed until 
May 2001, approximately 28 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

It is noted that a May 2006 statement from a private 
physician notes that the Veteran has heart trouble, 
arrhythmias, which may be related to radiation he received 
many years ago.  However, even if the Veteran was shown to 
have been exposed to radiation during military service, the 
May 2006 statement does not establish an etiological 
relationship for VA purposes.  This statement is speculative 
and does not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicated that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991) (medical treatise submitted by appellant 
that only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  Accordingly, the May 2006 letter 
from a private physician is not competent evidence that the 
Veteran's heart disorder is related to military service, to 
include exposure to radiation.

Similarly, it is noted that the Veteran has submitted 
treatise evidence regarding heart disorders.  The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, though, the Board does not assign 
this evidence much weight as it does not establish a 
correlation between the Veteran's heart disorder, atrial 
fibrillation, and his period of active duty service with any 
degree of medical certainty.  Further, this evidence does not 
address the facts that are specific to his case.  So this 
treatise information is insufficient to warrant granting his 
claim.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed heart disorder is related to 
military service, or to any incident therein, to include as 
due to exposure to radiation.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed heart disorder is 
related to military service, or to any incident therein, to 
include as due to exposure to radiation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence of record that relates the Veteran's heart 
disorder, diagnosed as atrial fibrillation, to military 
service, or to any incident therein, to include as due to 
exposure to radiation.  As such, service connection for a 
heart disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the Veteran's heart 
disorder to military service, or to any incident therein, to 
include as due to exposure to radiation, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a heart disorder is 
denied.  


REMAND

Unfortunately, a remand is required with respect to the issue 
of entitlement to service connection for skin cancer.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The service treatment records show treatment for recurring 
furuncles on the nose and neck in 1956 and 1957, a lesion on 
the right lower lip in 1969, a keratotic lesion of the 
forehead in 1972, cellulitis at the base of the left thumb in 
1973, hard scaling lesion on tip of nose for 6-8 months in 
July 1971, and senile keratosis in September 1972.  Post 
service treatment records reflect continued treatment for 
lesions, to include a 2 month history of lesion on the left 
cheek in 1975.  In addition, private treatment records 
reflect treatment for numerous precancers, to include basal 
cell carcinomas and squamous cell carcinomas since 2003.  

Although the Veteran underwent VA examination for his skin 
claim in November 2003, the examiner provided an opinion with 
respect to the relationship between the Veteran's skin 
disorder and his claimed radiation exposure.  However, as 
noted in the discussion with respect to the Veteran's claim 
for service connection for a heart disorder, the Board 
concludes that there is no credible evidence which 
demonstrates the Veteran was exposed to ionizing radiation in 
service.  Inasmuch as the November 2003 VA examination report 
does not include an opinion with respect to the relationship 
between the Veteran's current skin pathology and his skin 
treatment in service, the Board finds that another 
examination and opinion are needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment for his skin 
cancer.  VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a).  Since these 
treatment records may contain information concerning the 
diagnoses, onset date, and etiology of the Veteran's claimed 
disorder, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of 
all VA and non-VA medical providers 
from whom he has received treatment for 
his claimed skin cancer since July 1973 
(the date of his discharge from active 
duty service).  After obtaining any 
necessary authorization from the 
Veteran, the RO should attempt to 
obtain a copy of all indicated records 
not already associated with the claims 
folder.  

2.  Thereafter, schedule the Veteran 
for a VA skin examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.  The examiner 
should describe and diagnose any 
current manifestations of the Veteran's 
skin condition.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed skin condition 
had its onset during active service or 
is related to any in-service disease or 
injury.  In doing so, the examiner 
should acknowledge the Veteran's in-
service treatment for skin disorders 
and his report of a continuity of 
symptomatology since service.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


